Title: To James Madison from James Ross, 3 March 1803 (Abstract)
From: Ross, James
To: Madison, James


3 March 1803, Washington. Encloses a consular act relative to the capture of the schooner Good Hope of Boston, “which may be Useful, if hereafter an Arrangement should be made with spain for payment of Spoliations of this description.” The act also confirms the statement of Joseph Dunlap and others sent to JM from Pittsburgh “last Summer.”
 

   
   RC and enclosure (DNA: RG 76, Spain, Treaty of 1819, Misc. Records, ca. 1801–24). RC 1 p. Docketed by Wagner. For enclosure, see n. 1.



   
   Ross enclosed the 24 Feb. 1802 protest of George W. McIntire and others (4 pp.), sworn before Havana consul John Morton, against the capture of McIntire’s schooner Good Hope by the Spanish vessels Alligator and Intent on 22 July 1801, the subsequent detention of the schooner at Campeche, and the continuing imprisonment of Capt. Thomas Duplex at the same place. The ship had left New Orleans on 24 June 1801 bound for Havana with a cargo of flour.



   
   See PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:64, 209 and n. 1, 429.


